Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 1 of 21 PageID #: 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

   NELSON SANTIAGO, alias John Doe                   :
   and ABEL SANCHEZ, alias John Doe                  :
         Plaintiffs,                                 :
                                                     :
           vs.                                       :          C.A. No.
                                                     :
   MATTHEW SHERIDAN, Individually and in his :              PLAINTIFFS HEREBY
   Official Capacity as an Officer of the Providence :      DEMAND A TRIAL
   Police Department and CITY OF PROVIDENCE, :
   by and through its Treasurer and Senior Advisor :
   James J. Lombardi III                             :
           Defendants.                               :

                                         COMPLAINT


                                            PARTIES

         1.      Plaintiff, NELSON SANTIAGO, is a resident of the City of Roslindale,

  County of Suffolk, Commonwealth of Massachusetts.

         2.      Plaintiff, ABEL SANCHEZ, is a resident of the City of Boston, County of

  Suffolk, Commonwealth of Massachusetts.

         3.      Defendant MATTHEW SHERIDAN (hereinafter “SHERIDAN”), upon

  information and belief, is a citizen and resident of City of Providence, State of Rhode Island

  and of the United States. SHERIDAN, who is being sued herein individually and in his

  official capacity, has been at all times relevant to this complaint, a duly appointed and acting

  police officer employed by the City of Providence. SHERIDAN participated in the excessive

  force and physical brutality against Plaintiffs SANTIAGO and SANCHEZ which led to their

  injuries. SHERIDAN’s acts or omissions that escalated or failed to mitigate the situation that

  led to sever injuries to Plaintiffs SANTIAGO and SANCHEZ. SHERIDAN’s exertion of

  brute force and power constitutes an egregious violation of Plaintiffs SANTIAGO and
                                                 1
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 2 of 21 PageID #: 2



  SANCHEZ’s civil rights. SHERIDAN showed flagrant disregard for Plaintiffs SANTIAGO

  and SANCHEZ’s civil rights, as they emanate from state and federal law and was otherwise

  negligent.

         4.      Defendant, City of Providence (the “City”), is a duly incorporated

  municipality within the State of Rhode Island and County of Providence. At all relevant

  times, the City has been the governing entity for the law enforcement agency known as the

  Providence Police Department (the “Department”).

         5.      Defendant James Lombardi III (“Lombardi”) is herein being sued in his

  representative capacity pursuant to R.I. Gen. Laws § 45-15-5, as current Treasurer and Senior

  Advisor of the City of Providence and should another individual occupy that position, this

  suit shall continue against said individual in his/her representative capacity.


                                       INTRODUCTION


         6.      This is an action for monetary damages brought pursuant to 42 U.S.C. §§ 1983

  and 1988, and the Fourth and Fourteenth Amendments to the United States Constitution, and

  Article I, §§ 2, 5, 6, and 14 of the Rhode Island Constitution, and under the common law of

  the State of Rhode Island against SHERIDAN and the City of Providence.

         7.      The individual police officer Defendant (SHERIDAN) made an unreasonable

  seizure of the person of Plaintiffs SANTIAGO and SANCHEZ, violating their rights under

  the Fourth and Fourteenth Amendments to the United States Constitution, and SHERIDAN

  assaulted and battered Plaintiffs SANTIAGO and SANCHEZ, ultimately causing serious

  injury to their bodies. These violations and torts were committed as a result of policies and

  customs of the City of Providence.

                                                 2
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 3 of 21 PageID #: 3



                                  JURISDICTION & VENUE

            8.    Jurisdiction of this Honorable Court is proper pursuant to 28 U.S.C. §§ 1331,

  1332, 1343, 1367, and 42 U.S.C. §§ 1983, 1988.

            9.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) in that a

  substantial part of the events or omissions giving rise to this claim occurred within the

  judicial district of Rhode Island.

                                  FACTUAL ALLEGATIONS

            10.   The preceding paragraphs are incorporated by reference as if set forth fully

  herein.

            11.   On November 13, 2016 at approximately 2:47am, officers of the Providence

  Police Department arrived at LOVERA, a night club located at 1280 Broad Street,

  Providence, RI to enforce the closing of the club.

            12.   Officers instructed the patrons to enter their vehicles and leave the premises.

  As Plaintiff SANCHEZ was attempting to enter his vehicle and Plaintiff SANTIAGO was

  already sitting in the driver’s side passenger seat, Plaintiff SANCHEZ instructed Plaintiff

  SANTIAGO to exit the front seat and move to the back seat. At that time, Defendant

  SHERIDAN approached, yelled at Plaintiff SANCHEZ, grabbed him and began physically

  assaulting him. Plaintiff SANTIAGO exited the vehicle and was immediately grabbed by

  Defendant SHERIDAN, thrown to the ground and further assaulted by Defendant

  SHERIDAN.

            13.   SHERIDAN then placed SANTIAGO and SANCHEZ under arrest and took

  them into custody.

            14.   The individual police officer Defendant SHERIDAN made an unreasonable

                                                 3
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 4 of 21 PageID #: 4



  seizure of the person of Plaintiffs SANTIAGO and SANCHEZ, violating their rights under

  the Fourth and Fourteenth Amendments to the United States Constitution, and SHERIDAN

  assaulted and battered Plaintiffs SANTIAGO and SANCHEZ, ultimately causing serious

  injury to their bodies. These violations and torts were committed as a result of policies and

  customs of the City of Providence.

                                           COUNT I
                  42 U.S.C. § 1983 Abuse of Power by Defendant SHERIDAN
                                 against Plaintiff SANTIAGO

         15.      The prior paragraphs are incorporated by reference as if set forth fully herein.

         16.      At all times relevant herein, SHERIDAN was acting under color of law by

  exercising power made possible because this Defendant was clothed with the authority of

  law.

         17.      The actions of SHERIDAN in using unreasonable force against Plaintiff

  SANTIAGO violated Plaintiff SANTIAGO’s rights under the Fourth and Fourteenth

  Amendments to the United States Constitution and displayed both deliberate indifference and

  reckless disregard of Plaintiff SANTIAGO’s constitutional rights.

         18.      Plaintiff SANTIAGO claims damages for the injuries set forth under 42 U.S.

  C. § 1983 against SHERIDAN for violation of his constitutional rights under color of law.

         19.      SHERIDAN’S use of excessive force against Plaintiff SANTIAGO was not

  reasonable, but rather, constituted physical brutality in derogation of rights secured to

  Plaintiff SANTIAGO by the Fourth and Fourteenth Amendments to the United States

  Constitution.

         20.      As a direct and proximate result of SHERIDAN’s abuse of power, Plaintiff

  SANTIAGO has suffered damages, and these damages include but are not limited to severe

                                                 4
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 5 of 21 PageID #: 5



  personal injuries, pain and suffering, emotional distress, medical treatment and expenses, lost

  wages, loss of earning capacity, and medical expenses that are expected to continue in the

  future and has been otherwise damaged in violation of 42 U.S.C. § 1983.

         WHEREFORE, Plaintiff SANTIAGO seeks judgment against SHERIDAN for

  compensatory damages, punitive damages, attorney’s fees and cost.

                                           COUNT II
                  42 U.S.C. § 1983 Abuse of Power by Defendant SHERIDAN
                                  against Plaintiff SANCHEZ

         21.      The prior paragraphs are incorporated by reference as if set forth fully herein.

         22.      At all times relevant herein, SHERIDAN was acting under color of law by

  exercising power made possible because this Defendant was clothed with the authority of

  law.

         23.      The actions of SHERIDAN in using unreasonable force against Plaintiff

  SANCHEZ violated Plaintiff SANCHEZ’s rights under the Fourth and Fourteenth

  Amendments to the United States Constitution and displayed both deliberate indifference and

  reckless disregard of Plaintiff SANCHEZ’s constitutional rights.

         24.      Plaintiff SANTIAGO claims damages for the injuries set forth under 42 U.S.

  C. § 1983 against SHERIDAN for violation of his constitutional rights under color of law.

         25.      SHERIDAN’S use of excessive force against Plaintiff SANCHEZ was not

  reasonable, but rather, constituted physical brutality in derogation of rights secured to

  Plaintiff SANCHEZ by the Fourth and Fourteenth Amendments to the United States

  Constitution.

         26.      As a direct and proximate result of SHERIDAN’s abuse of power, Plaintiff

  SANCHEZ has suffered damages, and these damages include but are not limited to severe

                                                 5
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 6 of 21 PageID #: 6



  personal injuries, pain and suffering, emotional distress, medical treatment and expenses, lost

  wages, loss of earning capacity, and medical expenses that are expected to continue in the

  future and has been otherwise damaged in violation of 42 U.S.C. § 1983.

            WHEREFORE, Plaintiff SANCHEZ seeks judgment against SHERIDAN for

  compensatory damages, punitive damages, attorney’s fees and cost.

                                          COUNT III
                  Assault on Plaintiff SANTIAGO by Defendant SHERIDAN

            27.   The preceding paragraphs are incorporated by reference as if set forth fully

  herein.

            28.   SHERIDAN apprehended, restrained, and used unreasonable force upon

  Plaintiff SANTIAGO, causing Plaintiff SANTIAGO to suffer apprehension of an immediate

  harmful contact.

            29.   SHERIDAN’s negligent, reckless, and egregious conduct indicates a flagrant

  disregard for Plaintiff SANTIAGO’s health and safety.

            30.   As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANTIAGO suffered severe personal injuries, pain and suffering,

  emotional distress, medical treatment and expenses, lost wages, loss of earning capacity, and

  has been otherwise damaged.


            WHEREFORE, Plaintiffs SANTIAGO seeks judgment against SHERIDAN for

   compensatory damages, punitive damages, attorney’s fees and costs.

                                         COUNT IV
                  Assault on Plaintiff SANCHEZ by Defendant SHERIDAN

            31.   The preceding paragraphs are incorporated by reference as if set forth fully
  herein.

                                                6
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 7 of 21 PageID #: 7




            32.   SHERIDAN apprehended, restrained, and used unreasonable force upon

  Plaintiff SANCHEZ, causing Plaintiff SANCHEZ to suffer apprehension of an immediate

  harmful contact.

            33.   SHERIDAN’s negligent, reckless, and egregious conduct indicates a flagrant

  disregard for Plaintiff SANCHEZ’s health and safety.

            34.   As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANCHEZ suffered severe personal injuries, pain and suffering,

  emotional distress, medical treatment and expenses, lost wages, loss of earning capacity, and

  has been otherwise damaged.


            WHEREFORE, Plaintiff SANCHEZ seeks judgment against SHERIDAN for

  compensatory damages, punitive damages, attorney’s fees and costs.

                                          COUNT V
                  Battery of Plaintiff SANTIAGO by Defendant SHERIDAN

            35.   The preceding paragraphs are incorporated by reference as if set forth fully

  herein.

            36.   SHERIDAN attacked, restrained, and used unreasonable force upon Plaintiff

  SANTIAGO.

            37.   SHERIDAN struck Plaintiff SANTIAGO, aggressively causing him to suffer

  serious bodily injury.

            38.   The acts of SHERIDAN were done without Plaintiff SANTIAGO’s consent.

            39.   As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANTIAGO suffered severe personal injuries, pain and suffering,


                                                7
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 8 of 21 PageID #: 8



  emotional distress, medical treatment and expenses, lost wages, loss of earning capacity,

  and have been otherwise damaged.

            WHEREFORE, Plaintiff SANTIAGO seeks judgment against SHERIDAN for

   compensatory damages, punitive damages, attorney’s fees and costs.

                                         COUNT VI
                  Battery of Plaintiff SANCHEZ by Defendant SHERIDAN

            40.   The preceding paragraphs are incorporated by reference as if set forth fully

  herein.

            41.   SHERIDAN attacked, restrained, and used unreasonable force upon Plaintiff

  SANCHEZ.

            42.   SHERIDAN struck Plaintiff SANCHEZ, aggressively causing him to suffer

  serious bodily injury.

            43.   The acts of SHERIDAN were done without Plaintiff SANCHEZ’s consent.

            44.   As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANCHEZ suffered severe personal injuries, pain and suffering,

  emotional distress, medical treatment and expenses, lost wages, loss of earning capacity, and

  have been otherwise damaged.

            WHEREFORE, Plaintiff SANCHEZ seeks judgment against SHERIDAN for

  compensatory damages, punitive damages, attorney’s fees and costs.

                                           COUNT VII
             Intentional Infliction of Emotional Distress by Defendant SHERIDAN
                                     on Plaintiff SANTIAGO

            45.   The prior paragraphs are incorporated by reference as if set forth fully herein.

            46.   SHERIDAN intentionally and/or recklessly used excessive force against

  Plaintiff SANTIAGO without justification and otherwise causing him harm.
                                                 8
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 9 of 21 PageID #: 9



         47.     SHERIDAN’s conduct was outrageous and egregious.

         48.     There is a causal connection between the SHERIDAN’s conduct and the

  emotional distress suffered by Plaintiff SANTIAGO.

         49.     As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANTIAGO suffered emotional distress and serious mental anguish.

         50.     As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANTIAGO suffered severe personal injuries, pain and suffering,

  emotional distress, medical treatment and expenses, lost wages, loss of earning capacity, and

  has been otherwise damaged.

         WHEREFORE, Plaintiff SANTIAGO seeks judgment against SHERIDAN for

  compensatory damages, punitive damages, attorney’s fees and costs.

                                        COUNT VIII
          Intentional Infliction of Emotional Distress by Defendant SHERIDAN
                                   on Plaintiff SANCHEZ

         51.     The prior paragraphs are incorporated by reference as if set forth fully herein.

         52.     SHERIDAN intentionally and/or recklessly used excessive force against

  Plaintiff SANCHEZ without justification and otherwise causing him harm.

         53.     SHERIDAN’s conduct was outrageous and egregious.

         54.     There is a causal connection between the SHERIDAN’s conduct and the

  emotional distress suffered by Plaintiff SANCHEZ.

         55.     As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANCHEZ suffered emotional distress and serious mental anguish.

         56.     As a direct and proximate result of the actions and/or omissions of

  SHERIDAN, Plaintiff SANCHEZ suffered severe personal injuries, pain and suffering,


                                                9
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 10 of 21 PageID #: 10



   emotional distress, medical treatment and expenses, lost wages, loss of earning capacity, and

   has been otherwise damaged.

             WHEREFORE, Plaintiff SANCHEZ seeks judgment against SHERIDAN for

   compensatory damages, punitive damages, attorney’s fees and costs.

                                          COUNT IX
                          42 U.S.C. § 1983 Against City of Providence
                                  as to Plaintiff SANTIAGO

             57.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             58.   Defendant City, through its police department, developed and maintained

   customs, policies, and/or practices exhibiting deliberate indifference to the constitutional

   rights of its citizens which caused the violations of SANTIAGO’s rights.

             59.   It was the custom, policy, and/or practice of the Department and the City to

   provide no training or grossly inadequate training to its police officers regarding the

   following: their duties, responsibilities, and conduct towards individuals; use of force;

   preventing abuse of authority; communicating with citizens; tactics for approaching and

   otherwise de-escalating situations; the duty to communicate an arrest warrant to an

   individual; unlawful search and seizure; and properly restraining individuals.

             60.   It was the policy and/or custom or practice of the Department and the City to

   conduct grossly inadequate screening in the hiring of its police officers regarding the officers’

   propensities for violence and abuse of authority.

             61.   The Department and the City has been deliberately indifferent in training,

   supervising, and disciplining police officers regarding their duties, responsibilities, and

   conduct toward citizens; use of force; preventing abuse of authority; communicating with


                                                  10
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 11 of 21 PageID #: 11



   citizens; tactics for approaching and otherwise de-escalating situations; the duty to

   communicate an arrest warrant to an individual; unlawful search and seizure; and properly

   restraining individuals.

             62.   The Department and the City has been deliberately indifferent in screening

   and hiring police officers who demonstrate propensities for violence and abuse of authority.

             63.   The above described policies and customs demonstrated a deliberate

   indifference on the part of policymakers of the City to the constitutional rights of persons

   within the City and were the cause of the violations of Plaintiff SANTIAGO’s rights alleged

   herein.

             64.   As a direct and proximate result of the foregoing acts, omissions, systemic

   deficiencies and deliberate indifference on the part of the City, through its police department,

   Plaintiff SANTIAGO was deprived of his constitutional rights, suffered severe personal

   injuries, pain and suffering, emotional distress, medical treatment and expenses, lost wages,

   loss of earning capacity, and have been otherwise damaged.

             WHEREFORE, Plaintiff SANTIAGO seeks judgment against the City of Providence

   for compensatory and punitive damages, together with attorney’s fees and costs.

                                           COUNT X
                          42 U.S.C. § 1983 Against City of Providence
                                   as to Plaintiff SANCHEZ

             65.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             66.   Defendant City, through its police department, developed and maintained

   customs, policies, and/or practices exhibiting deliberate indifference to the constitutional

   rights of its citizens which caused the violations of SANCHEZ’s rights.


                                                 11
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 12 of 21 PageID #: 12



             67.   It was the custom, policy, and/or practice of the Department and the City to

   provide no training or grossly inadequate training to its police officers regarding the

   following: their duties, responsibilities, and conduct towards individuals; use of force;

   preventing abuse of authority; communicating with citizens; tactics for approaching and

   otherwise de-escalating situations; the duty to communicate an arrest warrant to an

   individual; unlawful search and seizure; and properly restraining individuals.

             68.   It was the policy and/or custom or practice of the Department and the City to

   conduct grossly inadequate screening in the hiring of its police officers regarding the officers’

   propensities for violence and abuse of authority.

             69.   The Department and the City has been deliberately indifferent in training,

   supervising, and disciplining police officers regarding their duties, responsibilities, and

   conduct toward citizens; use of force; preventing abuse of authority; communicating with

   citizens; tactics for approaching and otherwise de-escalating situations; the duty to

   communicate an arrest warrant to an individual; unlawful search and seizure; and properly

   restraining individuals.

             70.   The Department and the City has been deliberately indifferent in screening

   and hiring police officers who demonstrate propensities for violence and abuse of authority.

             71.   The above described policies and customs demonstrated a deliberate

   indifference on the part of policymakers of the City to the constitutional rights of persons

   within the City and were the cause of the violations of Plaintiff SANCHEZ’s rights alleged

   herein.

             72.   As a direct and proximate result of the foregoing acts, omissions, systemic

   deficiencies and deliberate indifference on the part of the City, through its police department,


                                                  12
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 13 of 21 PageID #: 13



   Plaintiff SANCHEZ was deprived of his constitutional rights, suffered severe personal

   injuries, pain and suffering, emotional distress, medical treatment and expenses, lost wages,

   loss of earning capacity, and have been otherwise damaged.

             WHEREFORE, Plaintiff SANCHEZ seeks judgment against the City of Providence

   for compensatory and punitive damages, together with attorney’s fees and costs.

                                           COUNT XI
                   Violations of Art. I §§ 2, 6, and 14 of the R.I. Constitution
                             Against Defendant SHERIDAN as to
                                      Plaintiff SANTIAGO

             73.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             74.   The actions of SHERIDAN in using unreasonable force upon Plaintiff

   SANTIAGO causing serious injuries, were without just cause and in violation of Plaintiff

   SANTIAGO’s rights under Article I, §§ 2, 6, and 14 of the Rhode Island Constitution.

             75.   The conduct and actions of SHERIDAN were not reasonable, necessary or

   just, and constitute an abuse of power which led to the seizure of Plaintiff SANTIAGO’s

   persons, and thus, deprived Plaintiff SANTIAGO of his rights under Article I, §§ 2, 6, and

   14 of the Rhode Island Constitution.

             76.   SHERIDAN’s conduct in using unreasonable force upon Plaintiff

   SANTIAGO causing serious injuries was not reasonable, but rather, constitutes excessive

   force and physical brutality; as such, this violent and capricious exertion of power violated

   Plaintiff SANTIAGO’s rights under Article I, §§ 2, 6, and 14 of the Rhode Island

   Constitution.

             77.   As a direct and proximate result of the actions of SHERIDAN, Plaintiff

   SANTIAGO was deprived of his constitutional rights, Plaintiff SANTIAGO suffered severe
                                                13
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 14 of 21 PageID #: 14



   personal injuries, pain and suffering, emotional distress, medical treatment and expenses, lost

   wages, loss of earning capacity, and has been otherwise damaged.

             WHEREFORE, Plaintiff SANTIAGO seeks judgment against the SHERIDAN for

   compensatory and punitive damages, together with attorney’s fees and costs.

                                           COUNT XII
                   Violations of Art. I §§ 2, 6, and 14 of the R.I. Constitution
                             Against Defendant SHERIDAN as to
                                       Plaintiff SANCHEZ

             78.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             79.   The actions of SHERIDAN in using unreasonable force upon Plaintiff

   SANCHEZ causing serious injuries, were without just cause and in violation of Plaintiff

   SANCHEZ’s rights under Article I, §§ 2, 6, and 14 of the Rhode Island Constitution.

             80.   The conduct and actions of SHERIDAN were not reasonable, necessary or

   just, and constitute an abuse of power which led to the seizure of Plaintiff SANCHEZ’s

   persons, and thus, deprived Plaintiff SANCHEZ of his rights under Article I, §§ 2, 6, and 14

   of the Rhode Island Constitution.

             81.   SHERIDAN’s conduct in using unreasonable force upon Plaintiff SANCHEZ

   causing serious injuries was not reasonable, but rather, constitutes excessive force and

   physical brutality; as such, this violent and capricious exertion of power violated Plaintiff

   SANCHEZ’s rights under Article I, §§ 2, 6, and 14 of the Rhode Island Constitution.

             82.   As a direct and proximate result of the actions of SHERIDAN, Plaintiff

   SANCHEZ was deprived of his constitutional rights, Plaintiff SANCHEZ suffered severe

   personal injuries, pain and suffering, emotional distress, medical treatment and expenses, lost


                                                 14
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 15 of 21 PageID #: 15



   wages, loss of earning capacity, and has been otherwise damaged.

             WHEREFORE, Plaintiff SANCHEZ seeks judgment against the SHERIDAN for

   compensatory and punitive damages, together with attorney’s fees and costs.

                                          COUNT XIII
                   Violations of Art. I § 2, 6, and 14 of the R.I. Constitution
                             Against the City of Providence as to
                                     Plaintiff SANTIAGO

             83.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             84.   Defendant the City, through its police department, developed and maintained

   customs, policies, and/or practices exhibiting deliberate indifference to citizens who

   participate in government could avail themselves of equal protection of the laws under Article

   I § 2 of the Rhode Island Constitution.

             85.   The City knew or should have known that the failure to generate preventive

   procedures or train officers in dealing with citizens who participate in government in

   violation of Article I § 2 of the Rhode Island Constitution.

             86.   The Department and the City failed to establish policies and training

   procedures for the Department that addressed the protection, safety, and happiness of its

   citizens in violation of Article I § 2 of the Rhode Island Constitution.

             87.   It was the custom, policy, and/or practice of the Department and the City to

   provide no training or grossly inadequate training to its police officers regarding the

   following: their duties, responsibilities, and conduct towards individuals; use of force;

   preventing abuse of authority; communicating with citizens; tactics for approaching and

   otherwise de-escalating situations; the duty to communicate an arrest warrant to an


                                                 15
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 16 of 21 PageID #: 16



   individual; unlawful search and seizure; and properly restraining individuals.

             88.   It was the policy and/or custom or practice of the Department and the City to

   conduct grossly inadequate screening in the hiring of its police officers regarding the

   officers’ propensities for violence and abuse of authority.

             89.   The Department and the City have been deliberately indifferent in screening

   and hiring police officers who demonstrate propensities for violence and abuse of authority.

             90.   The Department and the City have been deliberately indifferent in training,

   supervising, and disciplining police officers regarding their duties, responsibilities, and

   conduct toward citizens; use of force; preventing abuse of authority; communicating with

   citizens; tactics for approaching and otherwise de-escalating situations; and properly

   restraining individuals.

             91.   The Department and the City have deliberately failed to properly oversee

   and/or discipline police officers, who they knew or should have known, used excessive force

   and/or abused their power or who had a propensity to use excessive force and/or abuse their

   power.

             92.   The above described policies and customs demonstrated a deliberate

   indifference on the part of policymakers of the City to the constitutional rights of persons

   within the City and were the cause of the violations of Plaintiff SANTIAGO’s rights alleged

   herein.

             93.   As a direct and proximate result of the foregoing acts, omissions, systemic

   deficiencies and deliberate indifference on the part of the City, Plaintiff SANTIAGO was

   deprived of their rights under Article I § 2, 6, 14 of the Rhode Island Constitution, Plaintiff

   SANTIAGO suffered severe personal injuries, pain and suffering, emotional distress,


                                                 16
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 17 of 21 PageID #: 17



   medical treatment and expenses, lost wages, loss of earning capacity, and has been otherwise

   damaged.

             WHEREFORE, Plaintiffs SANTIAGO seek judgment against the Department and

    the City for compensatory and punitive damages, together with attorney’s fees and costs.

                                          COUNT XIV
                   Violations of Art. I § 2, 6, and 14 of the R.I. Constitution
                             Against the City of Providence as to
                                      Plaintiff SANCHEZ

             94.   The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             95.   Defendant the City, through its police department, developed and maintained

   customs, policies, and/or practices exhibiting deliberate indifference to citizens who

   participate in government could avail themselves of equal protection of the laws under Article

   I § 2 of the Rhode Island Constitution.

             96.   The City knew or should have known that the failure to generate preventive

   procedures or train officers in dealing with citizens who participate in government in

   violation of Article I § 2 of the Rhode Island Constitution.

             97.   The Department and the City failed to establish policies and training

   procedures for the Department that addressed the protection, safety, and happiness of its

   citizens in violation of Article I § 2 of the Rhode Island Constitution.

             98.   It was the custom, policy, and/or practice of the Department and the City to

   provide no training or grossly inadequate training to its police officers regarding the

   following: their duties, responsibilities, and conduct towards individuals; use of force;

   preventing abuse of authority; communicating with citizens; tactics for approaching and

   otherwise de-escalating situations; the duty to communicate an arrest warrant to an
                                                 17
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 18 of 21 PageID #: 18



   individual; unlawful search and seizure; and properly restraining individuals.

             99.    It was the policy and/or custom or practice of the Department and the City to

   conduct grossly inadequate screening in the hiring of its police officers regarding the

   officers’ propensities for violence and abuse of authority.

             100.   The Department and the City have been deliberately indifferent in screening

   and hiring police officers who demonstrate propensities for violence and abuse of authority.

             101.   The Department and the City have been deliberately indifferent in training,

   supervising, and disciplining police officers regarding their duties, responsibilities, and

   conduct toward citizens; use of force; preventing abuse of authority; communicating with

   citizens; tactics for approaching and otherwise de-escalating situations; and properly

   restraining individuals.

             102.   The Department and the City have deliberately failed to properly oversee

   and/or discipline police officers, who they knew or should have known, used excessive force

   and/or abused their power or who had a propensity to use excessive force and/or abuse their

   power.

             103.   The above described policies and customs demonstrated a deliberate

   indifference on the part of policymakers of the City to the constitutional rights of persons

   within the City and were the cause of the violations of Plaintiff SANCHEZ’s rights alleged

   herein.

             104.   As a direct and proximate result of the foregoing acts, omissions, systemic

   deficiencies and deliberate indifference on the part of the City, Plaintiff SANCHEZ was

   deprived of their rights under Article I § 2, 6, 14 of the Rhode Island Constitution, Plaintiff

   SANCHEZ suffered severe personal injuries, pain and suffering, emotional distress, medical


                                                  18
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 19 of 21 PageID #: 19



   treatment and expenses, lost wages, loss of earning capacity, and has been otherwise

   damaged.

             WHEREFORE, Plaintiffs SANCHEZ seek judgment against the Department and

    the City for compensatory and punitive damages, together with attorney’s fees and costs.

                                             COUNT XV
                           Vicarious Liability of the City of Providence
                                     as to Plaintiff SANTIAGO

             105.   The preceding paragraphs are incorporated by reference as if set forth fully
   herein.
             106.   At all relevant times, SHERIDAN was an employee and/or agent of the City

   and was acting within the course and scope of his employment and agency.

             107.   As a direct and proximate result of the SHERIDAN’s negligence or gross

   negligence, reckless disregard, and heedless indifference as aforementioned, Plaintiff

   SANTIAGO suffered severe personal injuries, pain and suffering, emotional distress, medical

   treatment and expenses, lost wages, loss of earning capacity, and have been otherwise

   damaged.

             WHEREFORE, Plaintiff SANTIAGO seeks judgment against the City for

   compensatory and punitive damages, together with attorney’s fees and costs.

                                           COUNT XVI
                           Vicarious Liability of the City of Providence
                                    as to Plaintiff SANCHEZ

             108. The preceding paragraphs are incorporated by reference as if set forth fully

   herein.

             109.   At all relevant times, SHERIDAN was an employee and/or agent of the City

   and was acting within the course and scope of his employment and agency.


                                                 19
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 20 of 21 PageID #: 20



          110.    As a direct and proximate result of the SHERIDAN’s negligence or gross

   negligence, reckless disregard, and heedless indifference as aforementioned, Plaintiff

   SANCHEZ suffered severe personal injuries, pain and suffering, emotional distress, medical

   treatment and expenses, lost wages, loss of earning capacity, and have been otherwise

   damaged.

          WHEREFORE, Plaintiffs SANCHEZ seeks judgment against the City for

   compensatory and punitive damages, together with attorney’s fees and costs.

                                        PRAYER FOR RELIEF

          WHEREFORE, NELSON SANTIAGO and ABLE SANCHEZ pray that judgment

    for the following relief be entered in his favor and against Defendants:

          a.      all reasonable compensatory damages, including for personal injury, medical
                  bills, mental anguish, emotional distress, pain and suffering, lost wages, and
                  loss of earning capacity;

          b.      punitive damages;

          c.      reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and for the
                  prosecution of the Plaintiff’s 42 U.S.C. § 1983 claims;

          d.      reasonable attorney’s fees and court costs pursuant to federal and state law;

          e.      legal interest; and

          f.      such other and further relief as this Honorable Court deems right and just.


     PLAINTIFF DEMANDS TRIAL BY JURY AS TO ALL ISSUES SO TRIABLE.




                                                20
Case 1:19-cv-00591-JJM-PAS Document 1 Filed 11/12/19 Page 21 of 21 PageID #: 21




                                      PLAINTIFFS,
                                      NELSON SANTIAGO and ABEL
                                      SANCHEZ,
                                      By their Attorneys,


                                      /s/ Albert E. Medici, Jr.
                                      Albert E. Medici, Jr., Esq. (R.I. Bar No. 4584)
                                      MEDICI & SCIACCA, P.C.
                                      1312 Atwood Avenue
                                      Johnston, RI 02919
                                      Telephone: (401) 946-3910
                                      Facsimile: (401) 942- 4918
                                      Email: am@mslaw-pc.com

   DATED: November 11, 2019




                                      21
